UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM BURRELL JR.,
Plaintiff, CIVIL ACTION NO. 3:14-cv-01891
v. (MARIANI, J.)

(SAPORITO, M.J.)
PATRICK LOUNGO, et al.,

 

Defendants.
REPORT AND RECOMMENDATION

This action originally commenced upon filing of a pro se complaint

by the lead plaintiff, William Burrell Jr., on September 29, 2014. (Doc.
1.) Burrell subsequently filed a pro se amended complaint. (Doc. 11.) That
amended complaint was dismissed, and Burrell appealed, pro se. (Doc.
34; Doc. 44; Doc. 45; Doc. 50; Doc. 51; Doc. 52.) On appeal, the Third
Circuit affirmed this court’s decision in part and vacated it in part,

remanding the case for further proceedings. (Doc. 57.)!

 

1 See generally Burrell v. Loungo, Civil Action No. 3:14-cv-01891,

2016 WL 7177549 (M.D. Pa. July 18, 2016), report & recommendation
adopted by 2016 WL 7175615 (M.D. Pa. Dec. 8, 2016) (dismissing with
leave to amend), aff'd in part and vacated in part per curiam, 750 Fed.
App’x 149 (8d Cir. 2018), cert. denied, 139 S. Ct. 2640 (2019); Burrell v.
Loungo, Civil Action No. 3:14-cv-01891, 2017 WL 727266 (M.D. Pa. Jan.
19, 2017), report and recommendation adopted by 2017 WL 722596 (M.D.
(continued on next page)
On remand, newly represented by counsel, Burrell filed his second
amended complaint on December 6, 2019. (Doc. 77.) This counseled
pleading narrowed the field of named defendants to six: (1) the
Lackawanna County Solid Waste Management Authority (the
“Authority”), a Pennsylvania municipal authority; (2) Lackawanna
County, a political subdivision of the Commonwealth of Pennsylvania; (3)
Thomas Staff, an administrator employed by Lackawanna County; (4)
Lackawanna Recycling Center, Inc. (““LRCI’), a Pennsylvania business
corporation; (5) Louis DeNaples, president and co-owner of LRCI; and (6)
Dominick DeNaples, vice president and co-owner of LRCI. The counseled
second amended complaint also joined two newly added plaintiffs—
Joshua Huzzard and Dampsey Stuckey—and sought certification of a
class action under Rule 23 of the Federal Rules of Civil Procedure.

The six defendants have filed four separate motions to dismiss.
(Doc. 99 (Lackawanna County & Staff); Doc. 101 (LRCI; Doc. 102 (Louis
& Dominick DeNaples); Doc. 103 (Authority).) These motions are fully

briefed and ripe for decision. (See Doc. 104; Doc. 105; Doc. 107; Doc. 109;

 

Pa. Feb. 23, 2017) (dismissing with prejudice), affd in part and vacated
in part per curiam, 750 Fed. App’x 149 (8d Cir. 2018), cert. denied, 139S.
Ct. 2640 (2019).
Doe. 115; Doc. 116; Doc. 117; Doc. 118.)

I. FACTUAL BACKGROUND

A. Lackawanna County Recycling Center

Since at least March 31, 2005, the Authority and LRCI have been
parties to a contract (the “Operating Agreement”) regarding the
operations of the Lackawanna County Recycling Center (the “Center”), a
recycling center owned by the Authority.2 Under the terms of the
Operating Agreement, LRCI assumed responsibility for operation and
management of the Center, including the hiring, supervision, training,
and payment of personnel to staff the Center. Besides these employees of
LRCI, however, the Operation Agreement also provided that the
Authority would continue to “provide the same number of Prisoners from
the Lackawanna County Prison that have historically worked at the
Center as part of their work release program as security requirements
dictate.”

In accordance with this last provision, county personnel—
specifically, prison guards—transport prisoners to the Center to work

there. Prison guards remain on site at the Center to supervise the

 

2 (See Doc. 11-6; see also Doc. 107-3.) See generally infra note 6.

—
prisoners, maintain security, and discipline prisoners. Some number of
the prisoners supplied by the Authority to work at the Center are child
support debtors sentenced to terms of incarceration following civil

contempt proceedings for failure to pay child support.

B. William Burrell

William Burrell is the father of three children. Burrell had been
paying child support for his two younger children until he sustained an
injury in early 2014 and missed three weeks of work. As a result of his
injury and inability to work, Burrell fell behind on his child support
payments. On May 14, 2014, Burrell was arrested for failure to pay child
support.

On May 16, 2014, following a contempt hearing, a state family court
judge, Judge Richard Saxton, found that Burrell had the ability to pay
and sentenced him to serve two consecutive six-month terms at the
Lackawanna County Prison, with each sentence subject to a purge
provision: Burrell could be released earlier upon payment of his total

arrearage of $7,033 in overdue child support.? The two family court

 

3 The second amended complaint references a balance of arrears of
$2,129.43, but this amount reflects only one of Burrell’s two child support

(continued on next page)
orders also directed that Burrell be placed on work release immediately,
if he qualified.

Shortly after his arrival at Lackawanna County Prison, Burrell was
told by unidentified prison staff that to qualify for work release, he would
first need to work at the Center for six months, during which time he
would be paid $5 per day for his work there. Burrell was told that it was
the prison’s policy that child support prisoners work for half of their
sentence at the Center and the other half on work release, unless they
“purged out” earlier by paying the remainder of their child support
arrears.

On May 22, 2014, Judge Saxton entered an order in Burrell’s child
support cases transferring him to the Lackawanna County Prison
Community Service Program.! The order directed that Burrell be granted
work release status on November 11, 2014, “contingent upon positive
work ethics and successful completion of the Community Service

Program.”

Under the auspices of the community service program, Burrell

 

obligations. He owed an outstanding balance of $4,904.79 on the other
obligation. (See Doc. 1-1, at 1, 2.) See generally infra note 6.
4 (See Doc. 1-1, at 3.) See generally infra note 6.

wi
began working at the Center on May 28, 2014, while continuing to reside
at the county prison. Each workday morning, prison staff drove Burrell
to the Center in a van, along with other prisoners working there. Burrell
typically worked at the Center from 7 a.m. to 3 p.m., five days per week.
During the workday, he typically received one 15-minute break and one
30-minute break. At the end of each workday, prison staff drove Burrell
and the others back to the prison. Burrell was paid $5 for each day he
worked at the Center, which was deposited into his prison commissary
account.

For some of his time working at the Center, Burrell worked on the
“soda line,” along with other prisoners. In that role, he was required to
remove recyclable glass from a line of fast-moving garbage moving on a
conveyer belt. The rest of his time at the Center, Burrell worked in an
“upper magnet” job, where he was responsible for removing metal from a
stream of garbage that included glass, plastic, and other refuse.

C. Joshua Huzzard

Joshua Huzzard is the father of five children. On several occasions,
Huzzard had fallen behind on his child support payments. On several

occasions, Huzzard had received summonses for family court hearings.
On several occasions, Huzzard had been held in contempt for failure to
make child support payments and sent to prison, with each sentence
subject to a purge provision.

During one of Huzzard’s stints at the prison, in mid-2013,
defendant Staff approached Huzzard and told him he was eligible to work
at the Center. Staff told Huzzard that, in order to be eligible for work
release, he would need to work half of his sentence at the Center. At
around this same time, Huzzard petitioned the family court to be placed
on work release. The court denied his petition and told him that, to
qualify for work release, he first needed to work at the Center.

Huzzard went to work at the Center. He worked there five days per
week, from approximately 7 a.m. to 3:30 p.m. During the workday, he
typically received one 10- to 15-minute break and one 30-minute break.
Sometimes he received an additional 10- minute break in the afternoon.
Huzzard was paid $5 for each day he worked at the Center, which was
deposited into his prison commissary account.

At the Center, Huzzard stood with other prisoners at a conveyor

 

5 Huzzard alleges that he sought work release so he could be present
at the birth of one of his children.
belt, separating recyclable items from garbage. He sometimes worked on
another conveyor belt, separating different types of glass. He also worked
on the “upper magnet,” tearing open bags of garbage and emptying their
contents onto the conveyor belt.

D. Dampsey Stuckey

Dampsey Stuckey is the father of four children. In 2017, Stuckey
fell behind on his child support payments due to unspecified health
issues. In March 2018, Stuckey was arrested. During his arrest, the
arresting officer issued him a warrant for failure to pay child support. At
a contempt hearing shortly after his arrest, Stuckey was sentenced to
serve a term of six months at the prison, presumably subject to a purge
provision.

Shortly after his arrival at Lackawanna County Prison, Stuckey
spoke with Staff about the work release program. It was Stuckey’s
understanding that, in order to qualify for work release, he was required
to first work at the Center.

Stuckey worked at the Center beginning in May or June 2018 and
continuing until August 2018. He worked there five days per week, from

approximately 7:30 a.m. to 3:30 p.m. During the workday, he typically
received one 15-minute break and one 30-minute break. Stuckey was
paid $5 for each day he worked at the Center, which was deposited into
his prison commissary account.

At the Center, Stuckey stood with other prisoners at a conveyor
belt, separating recyclable items from garbage. He sometimes worked on
the “upper magnet,” tearing open bags of garbage and emptying their
contents onto the conveyor belt. He also worked on the “glass chute,”
separating clear, green, and brown glass.

Il. LEGAL STANDARD

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a
defendant to move to dismiss for “failure to state a claim upon which
relief can be granted.” Fed. R. Civ. P. 12(b)(6). “Under Rule 12(b)(6), a
motion to dismiss may be granted only if, accepting all well-pleaded
allegations in the complaint as true and viewing them in the light most
favorable to the plaintiff, a court finds the plaintiffs’ claims lack facial
plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir.
2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56
(2007)). In deciding the motion, the Court may consider the facts alleged

on the face of the complaint, as well as “documents incorporated into the
complaint by reference, and matters of which a court may take judicial
notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007). Although the Court must accept the fact allegations in the
complaint as true, it is not compelled to accept “unsupported conclusions
and unwarranted inferences, or a legal conclusion couched as a factual
allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting
Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). Nor is it required
to credit factual allegations contradicted by indisputably authentic
documents on which the complaint relies or matters of public record of
which we may take judicial notice. In re Washington Mut. Inc., 741 Fed.
App’x 88, 91 n.3 (3d Cir. 2018); Sowrovelis v. City of Philadelphia, 246 F.
Supp. 3d 1058, 1075 (E.D. Pa. 2017); Banks v. Cty. of Allegheny, 568 F.

Supp. 2d 579, 588-89 (W.D. Pa. 2008).°

 

6 In addition to the second amended complaint itself we have
considered the Operating Agreement (Doc. 11-6) and the three court
orders entered in Burrell’s child support cases (Doc. 1-1). All of these are
documents incorporated into the second amended complaint by reference.
Moreover, a district court may properly take judicial notice of state court
records, as well as its own. See Fed. R. Evid. 201; Sands v. McCormick,
502 F.3d 263, 268 (3d Cir. 2007); Ernst v. Child & Youth Servs. of Chester
Cty., 108 F.3d 486, 498-99 (3d Cir. 1997); Pennsylvania v. Brown, 373
F.2d 771, 778 (8d Cir. 1967); Barrett v. Matters, No. 1:14-cv-1250, 2015
WL 5881602, at *9 & n.8 (M.D. Pa. Sept. 30, 2015) (considering exhibits

(continued on next page)

<I
III. DISCUSSION

The plaintiffs have asserted an array of federal and state claims
against these defendants in their seven-count second amended
complaint. In Count I, the plaintiffs seek to hold all six defendants lable
for unlawfully obtaining their labor in violation of the Trafficking Victims
Protection Act (“TVPA”), 18 U.S.C. § 1589, made actionable by 18 U.S.C.
§ 1595. In Count II, the plaintiffs seek to hold Lackawanna County, the
Authority, and Thomas Staff liable for subjecting them to involuntary
servitude, in violation of the Thirteenth Amendment to the United States
Constitution, made actionable by 42 U.S.C. § 1983. In Count III, the

plaintiffs seek to hold LRCI, Lackawanna County, and the Authority

 

attached to original, superseded complaint).

We note that the County Defendants have also submitted papers
reflecting the incarceration of plaintiff Stuckey pursuant to a criminal
conviction that that overlaps some of the time period when he claims to
have been forced to work at the Center as a child support debtor. (Doc.
107-4; Doc. 107-5; Doc. 107-6; Doc. 107-7.) These papers indicate that he
was incarcerated for a criminal conviction from November 22, 2017,
through February 22, 2018, and again from June 6, 2018, through an
unspecified release date. They also indicate that his criminal sentence
included 100 hours of community service. While we might properly take
judicial notice of these court records, and while this information might
impact the scope of Stuckey’s claims or potential recovery, we decline to
further consider these papers here because they do not appear to be fully
dispositive of his claims as alleged in the second amended complaint.

-ll-
liable for failure to pay the plaintiffs the federal minimum wage, in
violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206(a),
made actionable by 29 U.S.C. § 216(b). In Count IV, the plaintiffs seek to
hold LRCI, Lackawanna County, and the Authority liable for failure to
pay the plaintiffs the state minimum wage, in violation of the
Pennsylvania Minimum Wage Act (“PMWA’”), 43 P.S. § 333.104(a), made
actionable by 43 P.S. § 333.113. In Count V, the plaintiffs seek to hold
LRCI, Lackawanna County, and the Authority liable for failure to pay
the plaintiffs in “lawful money of the United States or check,” in violation
of the Pennsylvania Wage Payment and Collection Law (“PWPCL’), 43
P.S. § 260.3(a), made actionable by 43 P.S. § 260.9a. In Count VI, the
plaintiffs seek to hold all six defendants liable for conducting or
participating in an enterprise through a pattern of racketeering activity,
in violation of the Racketeer Influenced and Corrupt Organizations Act
(“RICO”), 18 U.S.C. § 1962(c), made actionable by 18 U.S.C. § 1964(c). In
Count VII, the plaintiffs seek to hold all six defendants liable for common-
law unjust enrichment.

A. Official Capacity Defendant

In Counts I, II, VI, and VII, the second amended complaint names

-12-
Thomas Staff as a defendant in his official capacity only. It names his
employer, Lackawanna County, as a defendant to these same counts as
well. But “[o]fficial capacity actions are redundant where the entity for
which the individual[] worked is named.” Highhouse v. Wayne Highlands
Sch. Dist., 205 F. Supp. 3d 639, 646 (M.D. Pa. 2016) (dismissing official
capacity claims against municipal officials as redundant when
municipality was also named as a defendant). “As long as the government
entity receives notice and an opportunity to respond, an official-capacity
suit is, in all respects other than name, to be treated as a suit against the
entity.” Kentucky v. Graham, 473 U.S. 159, 165—66 (1985).

Accordingly, it is recommended that the plaintiffs’ claims against
Thomas Staff in his official capacity be dismissed as redundant because
his employer—Lackawanna County—is also named in the complaint,
pursuant to the Court’s inherent authority to control its docket and avoid
duplicative claims. See Dewees v. Haste, 620 F. Supp. 2d 625, 630 (M.D.
Pa. 2009) (dismissing official-capacity claims against county prison
officials where county was also named as defendant); see also Janowski
uv. City of N. Wildwood, 259 F. Supp. 3d 113, 131-32 (D.N.J. 2017); Korth

v. Hoover, 190 F. Supp. 3d 394, 402-03 (M.D. Pa. 2016); Satterfield v.

. 13 «
Borough of Schuylkill Haven, 12 F, Supp. 2d 423, 431-32 (E.D. Pa. 1998).

B. Thirteenth Amendment and TVPA Claims

In Count I, the second amended complaint asserts TVPA forced
labor claims against Lackawanna County, the Authority, LRCI, Louis
DeNaples, Dominick DeNaples, and Thomas Staff in his official capacity
only. In Count II, the second amended complaint asserts Thirteenth
Amendment indentured servitude claims against Lackawanna County,
the Authority, and Thomas Staff in his official capacity only.

With respect to Burrell, the original plaintiff in this case, the facts
alleged in the counseled second amended complaint are substantially the
same as those alleged in Burrell’s pro se first amended complaint. In
screening Burrell’s pro se first amended complaint, this court found that
he had failed to state a claim upon which relief could be granted with
respect to both his Thirteenth Amendment indentured servitude and
TVPA forced labor claims because Burrell had a choice between a full
twelve months of imprisonment or work at the Center in unpleasant
conditions for meager pay. Burrell, 2016 WL 7177549, at *11-—*14,
adopted by 2016 WL 7175615. (Doc. 34; Doc. 44.) On appeal, the Third

Circuit noted that, “given the dearth of case law in this area,...itis not

= [4x
clear, especially at the screening stage, whether this ‘choice’ was
sufficient to bring the alleged practice of coercing civil contemnors to
work in the [Center] out of the range of involuntary servitude” or forced
labor. Burrell, 750 Fed. App’x at 159-60. (Doc. 57.) On remand, faced with
substantively the same factual allegations concerning Burrell, we are, of
course, compelled to agree. See Paul v. Hearst Corp., 261 F. Supp. 2d 303,
305 n.4 (M.D. Pa. 2002) (“The law of the case rules require that, on
remand, ‘the trial court must proceed in accordance with the mandate
and the law of the case as established on appeal.’ ‘A trial court must
implement both the letter and spirit of the mandate, taking into account
the appellate court’s opinion and the circumstances it embraces.”
(quoting Bankers Tr. Co. v. Bethlehem Steel Corp., 761 F.2d 943, 949 (3d

Cir. 1985) (citations and alterations omitted))).7

 

’ We note that LRCI and the DeNaples brothers present additional
arguments in favor of dismissal of the TVPA claims against them, one of
which bears comment. These defendants acknowledge that the TVPA
prohibits knowingly benefiting financially from participation in a venture
which has engaged in the providing or obtaining of forced labor, but they
argue that the second amended complaint fails to allege facts to support
an inference that LRCI and the DeNaples brothers knowingly benefited
from such a venture. However, based on the facts alleged in the second
amended complaint and on the Operating Agreement itself, we find it
reasonable to infer that the corporate defendant, LRCI, and its primary

(continued on next page)

PB

 
We further find that the facts alleged with respect to the newly
added co-plaintiffs, Huzzard and Stuckey, are substantially similar to
those alleged regarding Burrell.’ Under these circumstances, we find
that Huzzard and Stuckey have plausibly pleaded their Thirteenth
Amendment involuntary servitude and TVPA forced labor claims as well.

Accordingly, we recommend that the defendants’ motions to dismiss
be denied with respect to the plaintiffs’ Thirteenth Amendment
involuntary servitude claims against Lackawanna County and the
Authority and their TVPA forced labor claims against Lackawanna
County, the Authority, LCRI, Louis DeNaples, and Dominick DeN aples,

and that these claims be permitted to proceed to discovery.9

 

executive officers—one or both of whom appear to have signed that
agreement—were necessarily aware of the Center’s policy and practice of
relying extensively on prisoner labor and the resultant benefit to LRCT of
reduced operating costs. Whether that benefit may be further attributed
to the DeNaples as owners of LRCI, which has a separate corporate
existence, is an open question, not fully explored in the parties’ briefs at
this, the pleadings stage.

®* Regarding plaintiff Stuckey, see also supra note 6.

° If we were presented with a blank slate, evaluating the facts
alleged in the second amended complaint for the first time, we would find
that the plaintiffs have failed to allege sufficient facts to plausibly state
claims under the Thirteenth Amendment, the TVPA, or RICO (the latter
claims being predicated on a pattern of TVPA offenses). See Burrell, 2016
WL 7177549, at *11—*14, *16, adopted by 2016 WL 7175615. But, as we

(continued on next page)

218 =
C. FLSA Claims

In Count III, the second amended complaint asserts FLSA claims
against LRCI, Lackawanna County, and the Authority for failure to pay
the plaintiffs the federal minimum wage.

“It is well established that a prisoner is not an employee under the
Fair Labor Standards Act (FLSA), because the relationship is not one of
employment, but arises out of the prisoner’s status as an inmate.”
Wilkerson v. Samuels, 524 Fed. App’x 776, 779 (3d Cir. 2013) (per
curiam). The fact that a plaintiff was incarcerated pursuant to a civil
contempt order rather than a criminal judgment of sentence is
immaterial, as the relationship nevertheless bears no indicia of
traditional free-market employment. See Tourscher v. McCullough, 184
F.3d 236, 243-44 (3d Cir. 1999) (holding that pretrial detainees were not
“employees” under the FLSA); see also Matherly v. Andrews, 859 F.3d
264, 278 (4th Cir. 2017) (holding that civil detainee committed as
sexually violent person was not an “employee” under the F LSA); Smith

v. Dart, 803 F.3d 304, 314 (7th Cir. 2015) (“We cannot see what difference

 

have noted above, in light of the history of this litigation, our
recommended disposition is constrained by the law of the case doctrine.

-17-

 
it makes if the incarcerated person is a prisoner, civil detainee, or pretrial
detainee.”). As with convicted prisoners, pretrial detainees, or other civil
detainees, the plaintiffs were in a custodial relationship, they were under
the supervision and control of a governmental entity, and they were
provided by the prison with all of their basic needs. See Villarreal v.
Woodham, 113 F.3d 202, 206 (11th Cir. 1997).

Accordingly, it is reeommended that the plaintiffs’ FLSA minimum
wage claims against LRCI, Lackawanna County, and the Authority be

dismissed for failure to state a claim upon which relief can be granted.

D. PMWA Claims

In Count IV, the second amended complaint asserts PMWA claims
against LRCI, Lackawanna County, and the Authority for failure to pay
the plaintiffs the state minimum wage. Courts have held that the PMWA
should be read consistently with the FLSA. See Ford-Greene v. NHS, Inc.,
106 F. Supp. 3d 590, 612-13 (E.D. Pa. 2015) (citing 43 P.S. § 333.104).
Accordingly, for the same reasons discussed above concerning the
plaintiffs’ FLSA minimum wage claims, it is recommended that the
plaintiffs’ PMWA minimum wage claims against LRCI, Lackawanna

County, and the Authority be dismissed for failure to state a claim upon

a [Rte
which relief can be granted.

E. PWPCL Claims

In Count V, the second amended complaint asserts PWPCL claims
against LRCI, Lackawanna County, and the Authority for failure to pay
the plaintiffs in “lawful money of the United States or check.”
Specifically, the second amended complaint alleges that, while
participating in the Community Service Program and working at the
Center, the plaintiffs were paid $5 for each day they worked at the
Center, which was deposited into their prison commissary accounts. The
plaintiffs contend that payment into their prison commissary accounts
was not equivalent to payment by lawful money of the United States (ie.,
cash) or check, due to various restrictions placed on their use of funds in
their prison commissary accounts.

“The [PWPCL] statute itself does not create a right to
compensation.” Sendi v. NCR Comten, Inc., 619 F. Supp. 1577, 1579 (E.D.
Pa. 1985). The PWPCL merely “provides employees a statutory remedy
to recover wages and other benefits that are contractually due to them.”
Lehman v. Legg Mason, Inc., 532 F. Supp. 2d 726, 733 (M.D. Pa. 2007)

(quoting Oberneder v. Link Computer Corp., 696 A.2d 148, 150 (Pa.

-19-
1997)); see also Ford-Greene, 106 F. Supp. 3d at 613; Sendi, 619 F. Supp.
at 1579. “Accordingly, a prerequisite for relief under the [P]WPCL is a
contract between employee and employer that sets forth their agreement
on wages to be paid. Relief under the [P]WPCL is implausible without
existence of a contract.” Lehman, 532 F. Supp. 2d at 733 (citations
omitted). In other words, “[f]or the [P]WPCL to apply, an employer-
employee relationship is required.” Gladstone Tech. Partners, LLC v.
Dahl, 222 F. Supp. 3d 432, 439 (E.D. Pa. 2016).

For the same reasons stated in the two preceding sections of this
report, accepting all well-pleaded allegations in the complaint as true and
viewing them in the light most favorable to the plaintiffs, we find that
plaintiffs have failed to allege an employer-employee relationship.
Accordingly, it is recommended that the plaintiffs’ PWPCL claims
against LRCI, Lackawanna County, and the Authority be dismissed for

failure to state a claim upon which relief can be granted.

F. RICO Claims

In Count VI, the second amended complaint asserts RICO claims
against Lackawanna County, the Authority, LRCI, Louis DeNaples,

Dominick DeNaples, and Thomas Staff in his official capacity only.

- 20 -
1. RICO Claims Against the County and the Authority

The second amended complaint asserts RICO claims against
Lackawanna County and the Authority, both of which are municipal
corporations. But it is well established that a civil RICO claim brought
under 18 U.S.C. § 1964(c) cannot be maintained against a municipal
corporation as a matter of law. See Gentry v. Resolution Tr. Corp., 937
F.2d 899, 914 (3d Cir. 1991). Accordingly, it is recommended that the
plaintiffs’ RICO claims against Lackawanna County and the Authority
be dismissed for failure to state a claim upon which relief can be
granted. 10

2. RICO Claims Against the DeNaples Brothers

The remaining three defendants to the plaintiffs’ RICO claim are
LRCI, a corporation, and Louis and Dominick DeNaples, co-owners of the
corporation. Apart from their ownership of the corporation and their
respective positions as president and vice president of the corporation,
the second amended complaint alleges no affirmative conduct by—or

other facts about—the DeNaples brothers.

 

10 This rationale would apply to an official-capacity RICO claim
against Thomas Staff as well.

2] -
“To plead a RICO claim under § 1962(c), ‘the plaintiff must allege
(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering
activity.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 362 (3d Cir.
2010). Under the statute, an “enterprise” includes “any individual,
partnership, corporation, association, or other legal entity, and any union
or group of individuals associated in fact although not a legal entity.” 18
U.S.C. § 1961(4). In this case, the plaintiffs have pleaded an association-
in-fact enterprise comprised of (1) LRCI, (2) its corporate officers and co-
owners, Louis and Dominick DeNaples, (8) Lackawanna County and
Thomas Staff, in his official capacity, and (4) the Authority.

“The Supreme Court has recognized that a corporation’s owner
could be sued as a RICO ‘person’ acting through the corporation as the

‘enterprise.’ However, the Court distinguished this scenario from the type

of claim where a corporation is alleged to be a RICO person based on an
alleged association with its own employees.” Friedland v. Unum Grp., 50
F. Supp. 3d 598, 605 (D. Del. 2014) (citations omitted) (citing Cedric
Kushner Promotions, Ltd. v. King, 533 U.S. 158, 163-64 (2001)). Here,

the plaintiffs have asserted the latter type of claim, naming LRCI as a

defendant and a RICO “nerson” that eanducted ar narticinated in the
alleged association-in-fact enterprise. The plaintiffs further name LRCI’s
officers and co-owners, Louis and Dominick DeNaples, as additional
participants in the enterprise. But the facts alleged in the second
amended complaint are not sufficient to establish that Louis and
Dominick DeNaples personally—separate and apart from their roles as
corporate officers—“conducted or participated in the conduct of the
‘enterprise’s affairs, not just their own affairs.” Cedric Kushner
Promotions, 533 U.S. at 162; see also Friedland, 50 F. Supp. 3d at 605;
Curtin v. Tilley Fire Equip. Co., No. Civ.A. 99-2373, 1999 WL 1211502,
at *3 (H.D. Pa. Dec. 14, 1999). Thus, the plaintiffs have not plausibly
pleaded a § 1962(c) RICO claim against either Louis or Dominick
DeNaples, personally. See Ins. Brokerage Antitrust Litig., 618 F.3d at
369-70 (applying Iqbal and Twombly pleading standards to allegations
of an association-in-fact enterprise); see also Friedlund, 50 F. Supp. 3d at
605.

Accordingly, it is recommended that the plaintiffs’ RICO claims
against Louis and Dominick DeNaples be dismissed for failure to state a

claim upon which relief can be granted.

-23-
3. RICO Claims Against LRCI

That leaves the corporate defendant, LRCI, as the last remaining
“RICO person,” subject to civil RICO liability under § 1964(c).
Notwithstanding the plaintiffs’ inability to obtain relief against the
municipal defendants under RICO, Lackawanna County and the
Authority may still serve as additional legal entities for the purpose of
establishing an association-in-fact enterprise. “Municipal entities can be
part of an unlawful purpose association-in-fact enterprise so long as those
who control the entities share the purposes of the enterprise.” United
States v. Cianci, 378 F.3d 71, 83 (1st Cir. 2004). In other words, “[a] RICO
enterprise animated by an illicit common purpose can be comprised of an
association-in-fact of municipal entities and [other] members when the
latter exploits the former to carry out that purpose.” Jd. Here, we find
that the second amended complaint has plausibly pleaded an association-
in-fact enterprise comprised of LRCI, Lackawanna County, and the

Authority.!!

 

11 We note that LRCI has argued that the second amended
complaint has failed to allege any predicate acts of racketeering by LRCI,
relying on its contention that the second amended complaint has failed
to state a TVPA claim against LRCI. But because we have found that the

(continued on next page)

« BA «
Accordingly, we recommend that LRCI’s motion to dismiss be
denied with respect to the plaintiffs’ RICO claim against LRCI, and that
this claim be permitted to proceed to discovery.

G. Unjust Enrichment

In Count VII, the second amended complaint asserts unjust
enrichment claims against Lackawanna County, the Authority, LRCI,
Louis DeNaples, Dominick DeNaples, and Thomas Staff in his official
capacity only.

As this court has previously observed:

Pennsylvania law supports two species of unjust
enrichment claims: (1) a quasi-contract theory of
liability, in which case the unjust enrichment claim is
brought as an alternative to a breach of contract claim;
or (2) a theory based on unlawful or improper conduct
established by an underlying claim, such as fraud, in

which case the unjust enrichment claim is a companion
to the underlying claim.

Mifflinburg Tel., Inc. v. Criswell, 277 F. Supp. 3d 750, 801 (M.D. Pa.
2017). As in Mifflinburg Telegraph, the claim in this case appears to be
the latter type, pleaded as a companion to the plaintiffs’ forced labor and

indentured servitude claims. See Steamfitters Local Union No. 420

 

plaintiffs have plausibly pleaded a TVPA claim against LRCI, we
necessarily find this particular argument unpersuasive.

- 25 -
Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 936 (8d Cir. 1999) (“In

the tort setting, an unjust enrichment claim is essentially another way of
stating a traditional tort claim (i.e., if defendant is permitted to keep the
benefit of his tortious conduct, he will be unjustly enriched).”).

To prevail on an unjust enrichment claim in
Pennsylvania, a plaintiff must demonstrate the
following elements: (1) a benefit conferred on the
defendant by the plaintiff; (2) appreciation of such
benefit by the defendant; and (3) acceptance and
retention of such benefit under circumstances such that
it would be inequitable for the defendant to retain the
benefit without payment to the plaintiff. The most
significant element of the doctrine is whether the
enrichment of the defendant is unjust; the doctrine does
not apply simply because the defendant may have
benefited as a result of the actions of the plaintiff.
Instead, a claimant must show that the party against
whom recovery is sought either wrongfully secured or
passively received a_ benefit that would be
unconscionable for her to retain.

EBC, Ine. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 273 (8d Cir. 2010)
(citations, internal quotation marks, and alterations omitted). Typically,
“Tw]here the unjust enrichment claim rests on the same improper conduct
as the underlying tort claim, the unjust enrichment claim will rise or fall
with the underlying claim.” Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d

476, 493 (E.D. Pa. 2016).

As in the typical case, the unjust enrichment claim here appears to

- 26 -
rise or fall with the underlying forced labor and indentured servitude
claims. Accepting all well-pleaded allegations in the second amended
complaint as true and viewing them in the light most favorable to the
plaintiffs, we find the plaintiffs have plausibly pleaded the elements of
unjust enrichment against each of the five remaining defendants.

Accordingly, we recommend that the defendants’ motions to dismiss
be denied with respect to the plaintiffs’ unjust enrichment claims against
Lackawanna County, the Authority, LCRI, Louis DeNaples, and
Dominick DeNaples, and these claims be permitted to proceed to
discovery.

IV. RECOMMENDATION

For the foregoing reasons, it is reeommended that:

1. The defendants’ several motions to dismiss the second
amended complaint (Doc. 99; Doc. 101; Doc. 102; Doc. 103) be GRANTED
in part and DENIED in part;

2. The plaintiffs TVPA claims (Count I), Thirteenth
Amendment claims (Count II), RICO claims (Count VI), and unjust
enrichment claims (Count VII) be DISMISSED as redundant with

respect to defendant Thomas Staff, named in his official capacity only;

. 27 -
3. The plaintiffs’ FLSA claims (Count III), PMWA claims (Count
IV), and PWPCL claims (Count V) be DISMISSED in their entirety for
failure to state a claim upon which relief can be granted;

4. The plaintiffs’ RICO claims (Count VI) be DISMISSED with
respect to defendants Lackawanna County, the Authority, Louis
DeNaples, and Dominick DeNaples for failure to state a claim upon which
relief can be granted;

5. The plaintiffs’ TVPA claims (Count I) against defendants
Lackawanna County, the Authority, LRCI, Louis DeNaples, and
Dominick DeNaples, their Thirteenth Amendment claims (Count II)
against Lackawanna County and the Authority, their RICO claim (Count
VI) against LRCI, and their unjust enrichment claims (Count VID
against Lackawanna County, the Authority, LRCI, Louis DeNaples, and
Dominick DeNaples be permitted to proceed to discovery; and

6. This matter be remanded to the undersigned for further

proceedings.

Dated: March __| , ZOZ1 FEE t cdasenn
JOSEPH F. SAPO RITO, JR.
United States Magistrate Judge

- 28 -
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM BURRELL JR.,
Plaintiff, CIVIL ACTION NO. 3:14-cv-01891
v. (MARIANI, J.)

(SAPORITO, M.J.)
PATRICK LOUNGO, et al.,

Defendants.

 

NOTICE
NOTICE IS HEREBY GIVEN that the undersigned has entered the
foregoing Report and Recommendation dated March f , 2021. Any
party may obtain a review of the Report and Recommendation pursuant
to Local Rule 72.3, which provides:

Any party may object to a magistrate judge’s proposed
findings, recommendations or report addressing a
motion or matter described in 28 U.S.C. § 636(b)(1)(B)
or making a recommendation for the disposition of a
prisoner case or a habeas corpus petition within
fourteen (14) days after being served with a copy thereof.
Such party shall file with the clerk of court, and serve
on the magistrate judge and all parties, written
objections which shall specifically identify the portions
of the proposed findings, recommendations or report to
which objection is made and the basis for such
objections. The briefing requirements set forth in Local
Rule 72.2 shall apply. A judge shall make a de novo
determination of those portions of the report or specified
proposed findings or recommendations to which
objection is made and may accept, reject, or modify, in
whole or in part, the findings or recommendations made
by the magistrate judge. The judge, however, need
conduct a new hearing only in his or her discretion or
where required by law, and may consider the record
developed before the magistrate judge, making his or
her own determination on the basis of that record. The
judge may also receive further evidence, recall witnesses
or recommit the matter to the magistrate judge with
instructions.

Failure to file timely objections to the foregoing Report and

Recommendation may constitute a waiver of any appellate rights.

Dated: March _ | , 2021 ee Levert Ja:

OSEPH F. SAP@RITO, JR.
United States Magistrate Judge
